       Case 2:17-cv-01245-JNP-EJF Document 132 Filed 03/09/20 Page 1 of 3




MANNING CURTIS BRADSHAW
  & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com
Attorneys for Plaintiff
IHC Health Services, Inc.

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 IHC HEALTH SERVICES, INC., a non-profit
 Utah corporation,                                      JOINT STATUS UPDATE ON STAY
                                                                OF LITIGATION
          Plaintiff,
 vs.                                                       Civil No. 2:17-cv-01245-JNP-EJF
 ELAP SERVICES, LLC, a limited-liability                          Judge Jill N. Parrish
 company,
                                                            Magistrate Judge Evelyn J. Furse
          Defendant.

        Plaintiff IHC Health Services, Inc. (“Intermountain”), and Defendant ELAP Services,

LLC (“ELAP”), respectfully submit this Joint Status Update on Stay of Litigation.

                                        STATUS UPDATE

        On January 8, 2020, this Court entered an Order staying litigation for sixty days pending

the parties’ mediation of this case. (ECF No. 131). The Order required the parties to report to

the Court on or before March 9, 2020 whether their efforts at mediation had been successful.

The parties jointly report that, to date, their mediation efforts have not been successful.

However, the parties’ discussions remain ongoing and the parties will report to the Court

promptly if such efforts are successful. Until then, and pursuant to the Court’s order, the stay of


{02004404.DOCX /}                               –1–
       Case 2:17-cv-01245-JNP-EJF Document 132 Filed 03/09/20 Page 2 of 3




litigation can otherwise be lifted and the current Scheduling Order may be reinstated but with all

deadlines extended for a period of sixty (60) days from the current deadlines set forth in the

Second Amended Scheduling Order (ECF No. 129).

        DATED this 9th day of March, 2020.

                                              MANNING CURTIS BRADSHAW & BEDNAR
                                              PLLC



                                              /s/ Chad R. Derum
                                              Chad R. Derum
                                              Attorneys for Plaintiff

                                              FISHER BROYLES


                                              /s/ Kristopher R. Alderman (with permission)
                                              Kristopher R. Alderman
                                              Attorneys for Defendant




{02004404.DOCX /}                              –2–
       Case 2:17-cv-01245-JNP-EJF Document 132 Filed 03/09/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

      I certify that on March 9, 2019 I caused a true and correct copy of the foregoing
document to be served in the method indicated below to the following:



          VIA FACSIMILE                          John W. Mackay
          VIA HAND DELIVERY                      Brett L. Tolman
          VIA U.S. MAIL                          Ray Quinney & Nebeker P.C.
          VIA UPS/FEDEX                          36 South State Street, Suite 1400
          VIA EMAIL                              Salt Lake City, Utah 84111
  x       VIA ECF                                Attorneys for Defendant




                                                 Thomas E. Lavender III
          VIA FACSIMILE                          ted.lavender@fisherbroyles.com
          VIA HAND DELIVERY                      Kristopher R. Alderman
          VIA U.S. MAIL                          kris.alderman@fisherbroyles.com
          VIA UPS/FEDEX                          Fisher Broyles
          VIA EMAIL                              945 East Paces Ferry Road, Suite 2000
   x      VIA ECF                                Atlanta GA 30326
                                                 Attorneys for Defendant




                                                 Stephen E. W. Hale
          VIA FACSIMILE                          shale@parrbrown.com
          VIA HAND DELIVERY                      Bentley J. Tolk
          VIA U.S. MAIL                          btolk@parrbrown.com
          VIA UPS/FEDEX                          Parr Brown Gee & Loveless
          VIA EMAIL                              101 South 200 East, Suite 700
  x       VIA ECF                                Salt Lake City, Utah 84111
                                                 Attorneys for Defendant




                                                 /s/ Chad R. Derum




{02004404.DOCX /}                             –3–
